NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS ALBERTO ROCHA RIOS,                        No.    15-73788

                Petitioner,                     Agency No. A205-053-380

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Luis Alberto Rocha Rios, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion for a continuance or

administrative closure. Our jurisdiction is governed by 8 U.S.C. § 1252. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the agency’s denial of a continuance. Sandoval-

Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We deny in part and

dismiss in part the petition for review.

      The agency did not abuse its discretion in denying for lack of good cause

Rocha Rios’s motion for an indefinite continuance to allow him to adjust his status

once his approved relative visa petition became current, where he presented no

evidence that relief was immediately available to him. See 8 C.F.R. § 1003.29 (an

IJ may grant a continuance for good cause shown); Sandoval-Luna, 526 F.3d at

1247 (no good cause for continuance where relief from removal was not

immediately available).

      We lack jurisdiction to review the agency’s determination regarding

administrative closure. See Diaz-Covarrubias v. Mukasey, 551 F.3d 1114, 1118

(9th Cir. 2009).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                             15-73788